[28]   The plea of prescription, I agree, is without merit.
[29]   I am unable to conclude, however, that the judgment rendered by the district court in favor of plaintiff should be reversed. Except for the mentioned plea of prescription, the appeal presents only two questions of fact, both of which were resolved by the trial judge favorably to plaintiff. He found, to quote from his written reasons for judgment, that (1) "* * * the defendant has failed to prove that the dehydrator was guaranteed to produce six hundred (600) pounds of sweet potatoes per hour," and that (2) "* * * this dehydrator, if properly operated, will actually produce an average of six hundred (600) pounds of dehydrated potatoes per hour." These findings of fact, after my careful study of the evidence, do not appear to me to be manifestly erroneous.